UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-2010


WILLIAM SCOTT DAVIS, JR.,

                 Plaintiff - Appellant,

          v.

JAMES A. HUNT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-cv-00035-D)


Submitted:   November 22, 2016               Decided:    November 29, 2016


Before DIAZ and     THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William   Scott    Davis,      Jr.,   appeals    the     district      court’s

order    denying   his    motion       for    reconsideration      in     a    closed

42 U.S.C. § 1983 (2012) action.              We have reviewed the record and

find    no   reversible   error.        Accordingly,      we     affirm       for   the

reasons stated by the district court.                 Davis v. Hunt, No. 5:11-

cv-00035-D (E.D.N.C. Aug. 8, 2016).               We deny Davis’ motions to

remand and to appoint a guardian ad litem.                      We dispense with

oral    argument   because      the    facts    and    legal    contentions         are

adequately    presented    in    the    materials      before    this     court     and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2